Order filed January 30, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-01004-CV
                                   ____________

                      BARRETT WAKEFIELD, Appellant

                                         V.

      WILLIAM B. UNDERWOOD III, AND UNDERWOOD, JONES,
                     SCHERRER, PLLC, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-83168

                                     ORDER
      On December 20, 2019, we sent a letter to the parties that, among other things,
instructed appellant to file a docketing statement. The docketing statement includes
a section in which appellant may indicate whether there is a reporter’s record in the
appeal. Appellant has not filed a docketing statement.

      On December 30, 2019, we ordered the official court reporter to file the record
within 15 days. The record has not been filed. County records indicate no official
court reporter is currently assigned to the 55th District Court.

       Although appellant did not file a docketing statement, we assume there is no
reporter’s record because the judgment on appeal is a summary judgment.
Accordingly, appellant’s brief is due on or before March 2, 2020.

                                     PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                             2